Citation Nr: 1011222	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for residuals of a neck 
and shoulder injury, to include numbness in the fingers and 
arms.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from February 1965 to January 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).  

On the Veteran's February 2008 substantive appeal (VA Form 
9), he indicated that he wished to present testimony before a 
Veterans Law Judge sitting at the RO (a Travel Board 
hearing).  However, before a hearing was scheduled, the 
Veteran submitted a statement reflecting his wish to rescind 
his request for such a hearing.  See a statement from the 
Veteran dated in May 2008.  His hearing request, therefore, 
is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2009).  

In the above-mentioned May 2007 rating decision, the RO 
denied the Veteran's claim for service connection for 
residuals of a cold weather injury to the bilateral hands.  
The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Thus, this issue is not in appellate 
status and will be discussed no further.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record does 
not show that the Veteran currently has a bilateral hearing 
loss disability that is related to his active service.

2.  The competent medical and other evidence of record does 
not show that the Veteran currently has tinnitus that is 
related to his active service.

3.  There is no competent evidence of a currently diagnosed 
residuals of a neck and shoulder injury, to include numbness 
in the fingers and arms.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

3.  Residuals of a neck and shoulder injury, to include 
numbness in the fingers and arms, were not incurred in or 
aggravated by active military service. 38 U.S.C.A. 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert, supra, the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated in March 2007, including a request for evidence that 
"you have a current . . . disability" and evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2007 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA. 



The March 2007 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem."

The Board also notes that the RO specifically informed the 
Veteran: "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [emphasis as in the 
original].  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The aforementioned March 2007 VCAA letter provided the 
Veteran sufficient notice with respect to the Court's 
decision in Dingess.  



As the Veteran received proper notice of the elements needed 
to establish service connection and the Court's decision in 
Dingess prior to the initial adjudication of his claims in 
May 2007, there is no prejudice to the Veteran concerning the 
timing of such notice.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Veteran's complete service treatment records and VA 
outpatient treatment records have been associated with his 
claims file.  The Board notes the assertion of the Veteran's 
representative that the Veteran should be provided a VA 
examination in connection with the claims presently on 
appeal.  The Board disagrees.  

The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, a medical examination as to the Veteran's bilateral 
hearing loss, tinnitus and residuals of a neck and shoulder 
injury claims is unnecessary in this case, because there is 
insufficient evidence of an inservice injury (acoustic trauma 
and/or neck shoulder injury) as well as no objective and 
competent evidence of any diagnosis of a bilateral hearing 
loss disability, tinnitus or a disability of the Veteran's 
neck and/or shoulders, either in service or after service.  
Under such circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is insufficient evidence of an inservice injury 
(acoustic trauma and/or neck shoulder injury) and/or 
competent medical evidence of current diagnosis of the 
claimed bilateral hearing loss disability, tinnitus or a 
current disability of the Veteran's neck and/or shoulders.  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for bilateral hearing 
loss  

2.  Entitlement to service connection for bilateral tinnitus  

Because these issues involve precisely the same procedural 
history and the application of similar laws and regulations 
for the sake of economy the Board will address them together.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability].  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a Veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

With respect to Hickson element (1), current disability, 
there is of record no medical evidence of a current diagnosis 
of bilateral hearing loss or tinnitus.  Despite the requests 
from the RO, the Veteran has not submitted or identified any 
objective evidence which would establish a current tinnitus 
disability or bilateral hearing loss for VA purposes.  
Indeed, the VA outpatient treatment records from the VA 
facility in St, Charles, Missouri dated June 2006 to May 2007 
are devoid of any complaints concerning the Veteran's 
hearing, to include impaired hearing, ringing in his ears or 
diagnoses of bilateral hearing loss or tinnitus.  

The Board observes that the Veteran reported experiencing 
impaired hearing and ringing in his ears.  The Veteran, as a 
lay person, is competent to note that he experiences 
decreased hearing and ringing in his ears.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the Veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses); Charles v. Principi, 16 Vet. App. 370, 
374 (2002), ("ringing in the ears is capable of lay 
observation").  However, with respect to his hearing loss 
claim, the Board notes that he is not competent to provide 
evidence that he has a current hearing loss disability which 
meets the requirements of 38 C.F.R. § 3.385.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, while he can 
state that he experiences diminished hearing, the fact 
remains that he must still provide evidence showing a 
diagnosis of hearing loss for VA purposes.  Moreover, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Here, aside from his personal statements, the record 
is absent any objective, clinical findings of a diagnosis of 
hearing loss.  Similarly, the Board is troubled by the fact 
that there is no mention/diagnosis of tinnitus in the record.  
Such causes the Board to question the validity of the 
Veteran's complaints.  Put another way, as there is no 
objective evidence of complaints, treatment, or diagnosis of 
hearing loss or tinnitus, the Board does not find the Veteran 
to be credible.


In the absence of any diagnosed bilateral hearing loss 
disability or tinnitus, service connection may not be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) 
has not been met for the bilateral hearing loss or tinnitus 
claims, and such fail on this basis alone.

Assuming arguendo that the Veteran's statements are 
sufficient to establish a diagnosis, as per Hickson (1), the 
Veteran's claim would still fail.  The Board will address the 
remaining elements under Hickson, (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

Concerning in-service disease, the service treatment records 
are negative with respect to ear problems, hearing loss and 
tinnitus.  Further, the record does not reflect medical 
evidence showing any manifestations of hearing loss during 
the one-year presumptive period after separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

Concerning in-service injury, the Veteran has asserted that 
he was exposed to noise during his service, noting that he 
was a Hercules missile crewman.  However, the Veteran's 
service personnel records reflect that he was a security 
guard; a duty not normally associated with noise exposure.  
The Board notes that the RO specifically did not concede 
noise exposure based on the Veteran's MOS.  Even considering 
that the Veteran was assigned to guard missiles, like 
virtually all Army Veterans, he was exposed to noise on the 
rifle range and elsewhere during service.  However, this does 
not automatically mean that there was injury (i.e., acoustic 
trauma) caused thereby.  The Veteran and his representative 
have not pointed to any such statutory or regulatory 
presumption, and the Board is aware of none.  Thus, while not 
necessarily disagreeing that the Veteran was exposed to noise 
from gunfire and Hercules missiles, the Board rejects the 
notion that acoustic trauma and resulting ear damage should 
be conceded.  There is no objective evidence that the Veteran 
sustained any ear damage or injury in the performance of his 
duties, and there is no evidence of ear or hearing complaints 
in service or for decades thereafter.  Indeed, the fact that 
his November 1966 discharge examination was negative for 
complaints of ear trouble and showed normal hearing weighs 
against the Veteran's argument that he suffered an injury 
(acoustic trauma).

In-service incurrence of injury is therefore not met as to 
hearing loss or tinnitus.  Accordingly, Hickson element (2) 
is not satisfied as to either claim.

With respect to Hickson element (3), in the absence of 
currently-diagnosed bilateral hearing loss or tinnitus, it 
follows that a medical nexus is necessarily lacking.  Such is 
the case here.  The Veteran has been accorded ample 
opportunity to present medical evidence in support of his 
claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

To the extent that the Veteran and his representative contend 
that the Veteran has bilateral hearing loss and tinnitus that 
are etiologically related to service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Veteran appears to be in contending that he has had 
bilateral hearing loss and tinnitus continually since 
service.  The Board is aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Although the Veteran is 
competent to testify as to his symptoms, supporting medical 
evidence of hearing loss is required to sustain a service 
connection claim based upon continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117, 120-121 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Crucially, the competent medical evidence of record does not 
demonstrate that the Veteran suffers from bilateral hearing 
loss for VA purposes or tinnitus.  The Veteran filed a claim 
for VA compensation in December 1982, yet failed to mention 
impaired hearing or tinnitus.  Indeed, a February 1983 VA 
examination report is devoid of any complaints concerning the 
Veteran's ears, to include impaired hearing and/or ringing in 
his ears.  See a February 1983 VA examination report.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the Veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].

In this case, the Board places far greater weight of 
probative value on the negative service treatment records 
than it does on the Veteran's more recent statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran].  In light of the negative medical history, 
the Veteran's current assertions of continuity of 
symptomatology are not credible.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a Veteran's 
testimony simply because the Veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  It also undermines the Veteran's argument that he 
injured his hearing (ears) in service.  Indeed, one would 
reason that such a history (acoustic trauma, hearing loss, 
and/or tinnitus) would have been discussed/mentioned at the 
earlier (February 1983) VA examination.

Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied and the Veteran's claims fail as to all three 
Hickson elements.  

3.  Entitlement to service connection for residuals of a neck 
and shoulder injury, to include numbness in the fingers and 
arms  

The law and regulations generally pertaining to service 
connection, in general, have been set forth above and will 
not be repeated.  

The Veteran has claimed entitlement to service connection for 
residuals of a neck and shoulder injury, to include numbness 
in the fingers and arms.  However, in considering the 
evidence of record under the laws and regulations as set 
forth above, the Board concludes that the Veteran is not 
entitled to service connection because the Veteran has not 
been shown to have been diagnosed with a current disability 
involving residuals of a neck and shoulder injury, to include 
numbness in the fingers and arms.  

As noted above, essential to the award of service connection 
is the existence of a current disability, Hickson element 
(1).  There is no competent medical evidence demonstrating a 
current diagnosis of a neck and shoulder disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich, supra (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran currently has the disability for which 
benefits are being claimed.  In the absence of currently 
diagnosed disability of the neck and shoulders, the Veteran's 
claim of entitlement to service connection may not be 
granted.  Id.

The Board acknowledges a VA outpatient treatment record dated 
August 2006 which states that the Veteran has spinal 
stenosis.  There are no references to the neck, shoulders, or 
cervical spine.  However, the Board notes that the Veteran is 
in receipt of VA pension benefits for herniated nucleus 
pulposus, post disc excision with limitation of motion of the 
lumbar spine and right sciatica and spondylolisthesis.  

The Board does not question the fact that the Veteran 
currently suffers from neck and shoulder pain.  However, as 
indicated above, the Veteran has not proffered any competent 
medical evidence showing a current neck and/or shoulder 
disability.  To the extent that the current medical records 
document complaints of neck, hand and shoulder pain, the 
Board notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Finally, although the Veteran has expressed his own opinion 
that he currently suffers from residuals of a neck and 
shoulder injury, to include numbness in the fingers and arms, 
the Court has held that laypersons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu, supra.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his neck, shoulder and hand pain and numbness.  See, 
e.g., Layno, supra.  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Rucker, supra.  .

As the medical evidence does not establish that the Veteran 
has a current diagnosis of residuals of a neck and shoulder 
injury, to include numbness in the fingers and arms, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a low back condition is not 
warranted.  






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral tinnitus is 
denied.  

Entitlement to service connection for residuals of a neck and 
shoulder injury, to include numbness in the fingers and arms, 
is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


